Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-16-00041-CR

                               Shawn Leonard ELAHEE,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the County Court at Law No. 2, Guadalupe County, Texas
                             Trial Court No. CCL-15-0618
                        Honorable Frank Follis, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 14, 2016.


                                            _____________________________
                                            Marialyn Barnard, Justice